DETAILED ACTION
This action is in response to the amendments filed on July 14th, 2021. A summary of this action:
Claims 1-20 have been presented for examination.
Claims 1-12 have been amended
Claims 13-20 are newly added
Claims 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mental process without significantly more. 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mathematical concept without significantly more. 
Claims 1-2, 6-9, 13, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jha et al., “Dynamic Testing of Structures Using Scale Models”, 2004 in view of Mai et al., “Optimal design of box-section sandwich beams in three-point bending”, 2007 in view of Capponi et al., “A Non-Linear Upscaling Approach for Wind Turbines Blades Based on Stresses”, 2011 
Claims 3-5, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jha et al., “Dynamic Testing of Structures Using Scale Models”, 2004 in view of Mai et al., “Optimal design of box-section sandwich beams in three-point bending”, 2007 in view of Capponi et al., “A Non-Linear Upscaling Approach for Wind Turbines Blades Based on Stresses”, 2011 in further view of Niu et al., Airframe Stress  Analysis and Sizing, Second Edition, 2001
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jha et al., “Dynamic Testing of Structures Using Scale Models”, 2004 in view of Mai et al., “Optimal design of box-section sandwich beams in three-point bending”, 2007 in view of Capponi et al., “A Non-Linear Upscaling Approach for Wind Turbines Blades Based on Stresses”, 2011 in view of Pasini et al., “Structural efficiency maps for beams subjected to bending”, 2003
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jha et al., “Dynamic Testing of Structures Using Scale Models”, 2004 in view of Mai et al., “Optimal design of box-section sandwich beams in three-point bending”, 2007 in view of Capponi et al., “A Non-Linear Upscaling Approach for Wind Turbines Blades Based on Stresses”, 2011 in further view of Choi et al., US 2014/0065467
This action is Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments 
Regarding the Claim Objections
	In light of the applicant’s amendments, the objections are withdrawn.

Regarding the § 112(b) rejection
	In light of the applicant’s amendments, the rejection is withdrawn.

Regarding the § 101 for being directed to non-statutory subject matter
	In light of the applicant’s amendments, the rejection is withdrawn.

Regarding the § 101 for abstract idea
	The rejection is maintained. 
	
	The applicant submits (Remarks, pages 16-17): 
...The claimed invention "improved [the] existing technological process" of designing mono-frame structures for protecting battery cells. See M.P.E.P. § 2106.05(a)(II)...
	The applicant’s arguments, submitted evidence in the specification (“e.g., p. 3, ¶¶ 1-2”), and corresponding amendments have been fully considered and are not persuasive. 
	As per MPEP § 2106.05(a): “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d)” and MPEP § 2105.04(d) §§ II further states: “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology”
	
in the “designing process” of the monoframe, i.e. it is an improvement to the judicial exception alone/an improvement in the abstract idea itself – this “is not an improvement to technology”. 
	As such, the claims still recite an abstract idea without significantly more – specifically the claims recite both a mental process and a mathematical concept, as per the rejection. 

Regarding the § 103 Rejection
	The rejection is withdrawn in light of the applicant’s amendments, however a new grounds of rejection is presented below as necessitated by amendment. 

The applicant submits (remarks, page 19):
To the contrary, Capponi discloses "upscaling" of the reference blade. Seep. 115, col. 4 and FIG. 1 (reproduced below on the next page). FIG. 1 of Capponi shows that the upscaled blade has a larger width, length, and height than the reference blade, so the "upscaling" process necessarily changes the width, length, and height. Capponi is directed toward finding a larger wind turbine blade ("upscaling") to handle stresses (see Abstract), but that is incompatible with the claimed invention, which must maintain a same width, length, and height so that the resultant battery pack having the final mono-frame can fit into an existing vehicle structure.

	The applicant’s arguments have been fully considered and are not persuasive. 
	The applicant’s arguments are focused on the “upscaling” portion of Capponi – however, the claim still provides for this, as the claim merely recites: the design of DB1/ 121948512.2Attorney Docket No.: 121594-5062Application No.: 16/487,608the final mono-frame having a width, length, and height that is the same as the width, length, and height of the provisionally designed mono-frame. 	
The claim does NOT recite that these dimensions are “the same” as the “reference mono-frame”. 
	To clarify – the claim still encompasses that the “reference monoframe” may have different dimensions, specifically height, width, and length, as the “designed mono-frame” – the only actual requirement conveyed by the current invention is that the “final mono-frame” has the “same” height/width/length as the “provision design” wherein another dimension, e.g. thickness, is adjusted in a contingent limitation (i.e., if the provisional design is the same dimensions are the reference design and the loads are the same, then the stress ratio = 1 and therefore as per claim 2 there is a “stability conformity judgement”) – in other words, the claim encompasses, under the BRI, embodiments such as: 
1) Simply using the same dimensions and loading as the reference mono-frame, to which the “selectively adjusting” step is never required as the stress ratio is then “equal to...the present stress ratio” (claim 2), 
2) Having distinctly different dimensions for the “reference mono-frame” as the “designed monoframe” [both provisional and finally designed], e.g. upscaling the reference mono-frame to the designed mono-frame and then applying the “selectively adjusting” of a dimension, e.g. a thickness of a sidewall, to the provisionally designed mono-frame
	The Examiner is withdrawing the rejection solely as necessitated by amendment – and the Examiner clarifies on Capponi as the applicant’s argument is a generalization of Capponi and fails to consider the specificity set forth in Capponi’s invention: 
	Capponi does teach adjusting solely the “thickness” as one of the steps of the “seven steps” – see § 2.3 of Capponi, wherein the first step is to determine “the size of the tower and f” in equations 16-19 is a non-linear upscaling function, i.e. § 2.1 ¶ 2: “The function f enables the upscaling of the structural properties of the reference blade. Using this definition, the non-linear upscaling methodology”
	To clarify – see figure of Capponi, initially the “linear upscaling” of the “rotor diameter” is performed, and then afterwards the “non-linear upscaling” is performed, i.e. page 115, col. 3, ¶ 6: “The method quantifies the changes in the maximum stresses over the beam using the reference blade as a basis and it finds iteratively a new blade structural thickness for the upscaled blade which fulfills the constraint of maintaining the same level of stresses.”
	In other words, Capponi teaches a 7-step process that is, in summarized form:
1) Upscale the blade diameters using a linear function “b”, and then
2) “Iteratively” finding “a new blade structural thickness for the upscaled blade [i.e., the blade resulting from the upscaling of the diameters]...”

	However, the claim recites: “selectively adjust at least one of the dimensions of the provisionally designed mono-frame when a stability nonconformity judgment is made in the judging, without changing width, length, and height of the provisionally designed mono-frame;” - see Capponi figure 1 and figure 3 show that the “thickness” of the “beam” is not the argued thickness, but instead a “thickness” of the beam (e.g., the “width, length and height” – Capponi does not specify to which one, but clearly from the figure it is one of these dimensions)
on its own. The applicant’s arguments are 1) a piecemeal attack against the combination of references, and 2) a mass generalization of Capponi that fails to capture the actual details of Capponi on why Capponi’s adjustment of solely “thickness” does not teach the above claim limitation. 

Claim Interpretation
	The claims are given their broadest reasonable interpretation to a person of ordinary skill in light of the specification. 
	First, see the non-final rejection, May 10th, 2021 – the Examiner has previously provided a claim interpretation for the equations as claimed, specifically for the one in claim 3 and the parallel claims.
	The independent claim now recites, in part, that the “width, length, and height” of both frames are “the same” – as such, the equation recited in claim 3, and parallel claims, is reduced by the claim itself to:
            
                R
                =
                
                    
                        
                            
                                
                                    
                                        q
                                    
                                    
                                        2
                                    
                                
                                
                                    
                                        L
                                    
                                    
                                        2
                                    
                                    
                                        2
                                    
                                
                                
                                    
                                        H
                                    
                                    
                                        2
                                    
                                
                            
                        
                        
                            
                                
                                    
                                        W
                                    
                                    
                                        1
                                    
                                
                                
                                    
                                        H
                                    
                                    
                                        1
                                    
                                    
                                        3
                                    
                                
                                -
                                
                                    
                                        
                                            
                                                W
                                            
                                            
                                                1
                                            
                                        
                                        -
                                        2
                                        
                                            
                                                a
                                            
                                            
                                                1
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        H
                                                    
                                                    
                                                        1
                                                    
                                                
                                                -
                                                2
                                                
                                                    
                                                        b
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                    
                                        3
                                    
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        q
                                    
                                    
                                        1
                                    
                                
                                
                                    
                                        L
                                    
                                    
                                        1
                                    
                                    
                                        2
                                    
                                
                                
                                    
                                        H
                                    
                                    
                                        1
                                    
                                
                            
                        
                        
                            
                                
                                    
                                        W
                                    
                                    
                                        2
                                    
                                
                                
                                    
                                        H
                                    
                                    
                                        2
                                    
                                    
                                        3
                                    
                                
                                -
                                
                                    
                                        
                                            
                                                W
                                            
                                            
                                                2
                                            
                                        
                                        -
                                        2
                                        
                                            
                                                a
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        H
                                                    
                                                    
                                                        2
                                                    
                                                
                                                -
                                                2
                                                
                                                    
                                                        b
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                        
                                    
                                    
                                        3
                                    
                                
                            
                        
                    
                
            
        
	In addition, this still encompasses similar other forms, e.g. that the loads are the same (q1=q2), etc. as stated in the claim interpretation of the non-final rejection. 
	For example, page 12 ¶ 1 of the instant specification provides that the “cross-section secondary moment”, also called a “moment of inertia” on page 15 ¶ 1 is:
            
                I
                =
                
                    
                        1
                    
                    
                        12
                    
                
                W
                
                    
                        H
                    
                    
                        3
                    
                
                -
                
                    
                        1
                    
                    
                        12
                    
                
                
                    
                        W
                        -
                        2
                        a
                    
                
                
                    
                        
                            
                                H
                                -
                                2
                                b
                            
                        
                    
                    
                        3
                    
                
            
        
	Therefore:
            
                R
                =
                
                    
                        
                            
                                q
                            
                            
                                2
                            
                        
                    
                    
                        
                            
                                q
                            
                            
                                1
                            
                        
                    
                
                
                    
                        
                            
                                
                                    
                                        I
                                    
                                    
                                        1
                                    
                                
                            
                            
                                
                                    
                                        I
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                
                 
            
        
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claim 17.

	The structural analysis tool for a mono-frame of claim 1, wherein the output is further configured to transmit the generated design to another system to manufacture the mono-frame. 
	The closest support is found on page 16 lines 15-25 of the instant specification as filed which recites in part: “The structural analysis tool for a mono-frame according to the present disclosure may be implemented in the form of an information processing device such as a computer 20 in which information is processed by software.”
	The next closest support is found in the “Background Art” section starting on page 1 of the specification as filed which recites, in part: “Generally, a battery module is formed in a structure in which a plurality of battery cells are assembled by means of serial and/or parallel connections....”
	One of ordinary skill would not have clearly recognized the presently claimed invention from the disclosed invention – the disclosed invention conveys that this is a “software” program implemented by a “computer” and conveys simply that the “generated design” from the program may be manufactured/assembled.
	This does not support the limitation of: wherein the output is further configured to transmit the generated design to another system to manufacture the mono-frame as currently recited in the claims.

Regarding Claim 18.
Claim 18 recites:
	The mono-frame designing method of claim 6, further comprising transmitting the generated design to another system to manufacture the mono-frame. 
The closest support is found on page 16 lines 15-25 of the instant specification as filed which recites in part: “The structural analysis tool for a mono-frame according to the present disclosure may be implemented in the form of an information processing device such as a computer 20 in which information is processed by software.”
	The next closest support is found in the “Background Art” section starting on page 1 of the specification as filed which recites, in part: “Generally, a battery module is formed in a structure in which a plurality of battery cells are assembled by means of serial and/or parallel connections....”
	One of ordinary skill would not have clearly recognized the presently claimed invention from the disclosed invention – the disclosed invention conveys that this is a “software” program implemented by a “computer” and conveys simply that the “generated design” from the program may be manufactured/assembled.
	This does not support the limitation of: transmitting the generated design to another system to manufacture the mono-frame as currently recited in the claims.

Claim Rejections - 35 USC § 101, Mental Process

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mental process without significantly more. 

Claim 1 is treated as representative of claim 6, claim 6 is therefore rejected under a similar rationale as claim 1. 

Step 1
	Claim 1 is directed towards an apparatus. 
	Claim 6 is directed towards the statutory category of a process.

Step 2A – Prong 1
	The claims are drawn towards the abstract idea of a mental process. See MPEP § 2106.04(a)(2).
 
The mental process recited in claim 1 is:
	A structural analysis tool for a mono-frame that is provided in a rectangular tube form as a structure ..., the structural analysis tool ...comprising:
	...
a calculator configured to calculate a stress ratio of the reference mono- frame and the provisionally designed mono-frame based on the beam theory by using the data of the reference mono-frame and the data of the provisionally designed mono-frame;
	an output configured to judge stability of the provisionally designed mono-frame by comparing the stress ratio calculated by the calculator with a preset stress ratio reference value, selectively adjust at least one of the dimensions of the provisionally designed mono-frame when a stability nonconformity judgment is made in the judging, without changing width, length, and height of the provisionally designed mono-frame;
	and generate a design of a final mono-frame, the final design of the final mono-frame having dimensions being judged by the output to have stability conformity, the design of DB1/ 121948512.2Attorney Docket No.: 121594-5062Application No.: 16/487,608the final mono-frame having a width, length, and height that is the same as the width, length, and height of the provisionally designed mono-frame. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. 

Step 2A, prong 2


The following limitation is merely adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering: 
	an input configured to input dimension, weight, and stress value data of a reference mono-frame, the reference mono-frame being structurally analyzed in advance, and dimension and weight data of a provisionally designed mono-frame;

The following limitation is generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for protecting battery cells

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). 
being embodied in a computer

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitation is merely adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering: 
	an input configured to input dimension, weight, and stress value data of a reference mono-frame, the reference mono-frame being structurally analyzed in advance, and dimension and weight data of a provisionally designed mono-frame;

The following limitation is generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for protecting battery cells

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a 
being embodied in a computer

In addition, the following limitations encompasses merely the well-understood, routine, and conventional activity of “storing and retrieving information in memory” and also “. Receiving or transmitting data over a network” (see MPEP § 2106.05(d)):
	an input unit configured to input dimension, weight and stress value data of a reference mono-frame, which are structurally analyzed in advance, and dimension and weight data of a provisionally designed mono-frame;
	In addition, the Examiner notes that the above inputting limitation is also considered part of the well-understood, routine, and conventional activity of “conventional mono-frame designing process” as recited in the instant specification page 3 ¶ 1.

In addition, the following limitations encompasses merely the well-understood, routine, and conventional activity of enclosing battery cells in a structure for protection: 
for protecting battery cells

For evidence of the enclosing battery cells in a structure for protection being a well-understood, routine, and conventional activity, see the section “Background art” in the instant specification which recites “advantages” of a “mono-frame” enclosure for protecting batteries compared to a “multiple frame” wherein both of these are “applied” for protecting battery 
To clarify, also see page 3, which recites in part in ¶ 1 “in the conventional mono-frame designing process...”

For additional evidence of the above activities being well-understood, routine, and conventional see the prior art relied upon and the pertinent prior art made of record below, as well as the previously cited prior art of record. 

The claimed invention recites a mental process without significantly more.

Regarding the dependent claims
Claim 2 recites an additional step in the mental process. Claim 7 is rejected under a similar rationale. 
Claim 3 recites an additional step in the mental process – the claimed equation is able to be practically performed mentally, or with the assistance of pen and paper. Claim 10 is rejected under a similar rationale
Claim 4 recites an additional step in the mental process – the claimed equation is able to be practically performed mentally, or with the assistance of pen and paper.  Claim 11 is rejected under a similar rationale
Claim 5 recites an additional step in the mental process – the claimed equation is able to be practically performed mentally, or with the assistance of pen and paper.  Claim 12 is rejected under a similar rationale
Claim 8 recites another step in the mental process of repeating the calculation, in addition this is also WURC – see MPEP § 2106.05(d) “ii. Performing repetitive calculations,”
Claim 9 is another step in the mental process 
Claim 13 recites another step in the mental process
Claim 14 recites another step in the mental process
Claim 15 recites another step in the mental process
Claims 16 is adding an insignificant extra-solution activity of an insignificant application, in addition this is also considered well-understood, routine, and conventional – see the background art section of the present specification, and see the below cited prior art references as cited for additional evidence
Claims 17-18 are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. that of an insignificant application, e.g. “Cutting hair after first determining the hair style”, in addition this is also considered a well-understood, routine, and conventional activity of “Receiving or transmitting data over a network,” as per MPEP § 2106.05(d). 
Claim 19 is adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. that of an insignificant application, e.g. “Cutting hair after first determining the hair style”, in addition this is also considered a well-
For additional evidence also see Choi et al. US 2014/0065467 – see the abstract, figures 3-5 and the accompanying description including ¶ 64, see Kouzu et al., US 6,111,387 abstract, figure 3, figure 5 and the accompanying descriptions, also see Kouzu et al., US 6,255,788 abstract and figures 3-5 and the accompanying description, also see Takasaki et al., US 6,479,187 – see the abstract, see col. 1 to col. 4 and see col. 6, and see the figures, also see Iida, US 2016/0093933 – see the abstract, see figures 1-2, see the description include ¶ 64-¶68
Claim 20 is adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. that of an insignificant application, e.g. “Cutting hair after first determining the hair style”, in addition this is also considered a well-understood, routine, and conventional activity of the result of manufacturing a battery module (see the background art section of the instant application for evidence of this, i.e. “As a result, the mono-frame is recently being applied as an outer frame of a battery module more and more”
For additional evidence also see Choi et al. US 2014/0065467 – see the abstract, figures 3-5 and the accompanying description including ¶ 64, see Kouzu et al., US 6,111,387 abstract, figure 3, figure 5 and the accompanying descriptions, also see Kouzu et al., US 6,225,788 abstract and figures 3-5 and the accompanying 

The claimed invention recites a mental process without significantly more. 

Claim Rejections - 35 USC § 101, Mathematical Concept
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mathematical concept without significantly more. 

Step 1
	Claim 1 is directed towards an apparatus.
	Claim 6 is directed towards the statutory category of a process.

Step 2A – Prong 1
	The claims are drawn towards the abstract idea of a mathematical concept. See MPEP § 2106.04(a)(2).
 
The mathematical concept recited in claim 1 is:
	A structural analysis tool for a mono-frame that is provided in a rectangular tube form as a structure ..., the structural analysis tool ...comprising:
	...
a calculator configured to calculate a stress ratio of the reference mono- frame and the provisionally designed mono-frame based on the beam theory by using the data of the reference mono-frame and the data of the provisionally designed mono-frame;
	an output configured to judge stability of the provisionally designed mono-frame by comparing the stress ratio calculated by the calculator with a preset stress ratio reference value, selectively adjust at least one of the dimensions of the provisionally designed mono-frame when a stability nonconformity judgment is made in the judging, without changing width, length, and height of the provisionally designed mono-frame;
	and generate a design of a final mono-frame, the final design of the final mono-frame having dimensions being judged by the output to have stability conformity, the design of DB1/ 121948512.2Attorney Docket No.: 121594-5062Application No.: 16/487,608the final mono-frame having a width, length, and height that is the same as the width, length, and height of the provisionally designed mono-frame. 
Under the broadest reasonable interpretation, the claim recites a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas.
See MPEP § 2106.04(a)(2).

As such, the claimed invention is directed towards a mathematical concept. 

Step 2A, prong 2


The following limitation is merely adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering: 
	an input configured to input dimension, weight, and stress value data of a reference mono-frame, the reference mono-frame being structurally analyzed in advance, and dimension and weight data of a provisionally designed mono-frame;

The following limitation is generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for protecting battery cells

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). 
being embodied in a computer in claim 1

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitation is merely adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering: 
	an input configured to input dimension, weight, and stress value data of a reference mono-frame, the reference mono-frame being structurally analyzed in advance, and dimension and weight data of a provisionally designed mono-frame;

The following limitation is generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for protecting battery cells

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a 
being embodied in a computer in claim 1

In addition, the following limitations encompasses merely the well-understood, routine, and conventional activity of “storing and retrieving information in memory” and also “. Receiving or transmitting data over a network” (see MPEP § 2106.05(d)):
	an input configured to input dimension, weight and stress value data of a reference mono-frame, the reference monoframe structurally analyzed in advance, and dimension and weight data of a provisionally designed mono-frame;

	In addition, the Examiner notes that the above inputting limitation is also considered part of the well-understood, routine, and conventional activity of “conventional mono-frame designing process” as recited in the instant specification page 3 ¶ 1.

In addition, the following limitations encompasses merely the well-understood, routine, and conventional activity of enclosing battery cells in a structure for protection: 
for protecting battery cells

For evidence of the enclosing battery cells in a structure for protection being a well-understood, routine, and conventional activity, see the section “Background art” in the instant specification which recites “advantages” of a “mono-frame” enclosure for protecting batteries 
To clarify, also see page 3, which recites in part in ¶ 1 “in the conventional mono-frame designing process...”

For additional evidence of the above activities being well-understood, routine, and conventional see the prior art relied upon and the pertinent prior art made of record below. 

The claimed invention recites a mathematical concept without significantly more.

Regarding the dependent claims
Claim 2 recites an additional step in the mathematical concept. Claim 7 is rejected under a similar rationale. 
Claim 3 recites an additional step in the mathematical concept – it recites an equation for use in the concept. Claim 10 is rejected under a similar rationale
Claim 4 recites an additional step in the mathematical concept – it recites an equation for use in the concept. Claim 11 is rejected under a similar rationale
Claim 5 recites an additional step in the mathematical concept – it recites an equation for use in the concept. Claim 12 is rejected under a similar rationale
Claim 8 recites another step in the mathematical concept of repeating the calculation, in addition this is also WURC – see MPEP § 2106.05(d) “ii. Performing repetitive calculations,”
Claim 9 is another step in the mathematical concept 
Claim 13 recites another step in the mathematical concept
Claim 14 recites another step in the mathematical concept
Claim 15 recites another step in the mathematical concept
Claims 16 is adding an insignificant extra-solution activity of an insignificant application, in addition this is also considered well-understood, routine, and conventional – see the background art section of the present specification, and see the below cited prior art references as cited for additional evidence
Claims 17-18 are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. that of an insignificant application, e.g. “Cutting hair after first determining the hair style”, in addition this is also considered a well-understood, routine, and conventional activity of “Receiving or transmitting data over a network,” as per MPEP § 2106.05(d). 
Claim 19 is adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. that of an insignificant application, e.g. “Cutting hair after first determining the hair style”, in addition this is also considered a well-understood, routine, and conventional activity of the result of manufacturing a battery module (see the background art section of the instant application for evidence of this, 
For additional evidence also see Choi et al. US 2014/0065467 – see the abstract, figures 3-5 and the accompanying description including ¶ 64, see Kouzu et al., US 6,111,387 abstract, figure 3, figure 5 and the accompanying descriptions, also see Kouzu et al., US 6,255,788 abstract and figures 3-5 and the accompanying description, also see Takasaki et al., US 6,479,187 – see the abstract, see col. 1 to col. 4 and see col. 6, and see the figures, also see Iida, US 2016/0093933 – see the abstract, see figures 1-2, see the description include ¶ 64-¶68
Claim 20 is adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. that of an insignificant application, e.g. “Cutting hair after first determining the hair style”, in addition this is also considered a well-understood, routine, and conventional activity of the result of manufacturing a battery module (see the background art section of the instant application for evidence of this, i.e. “As a result, the mono-frame is recently being applied as an outer frame of a battery module more and more”
For additional evidence also see Choi et al. US 2014/0065467 – see the abstract, figures 3-5 and the accompanying description including ¶ 64, see Kouzu et al., US 6,111,387 abstract, figure 3, figure 5 and the accompanying descriptions, also see Kouzu et al., US 6,255,788 abstract and figures 3-5 and the accompanying description, also see Takasaki et al., US 6,479,187 – see the abstract, see col. 1 to 

The claimed invention recites a mathematical concept without significantly more. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-9, 13, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jha et al., “Dynamic Testing of Structures Using Scale Models”, 2004 in view of Mai et al., “Optimal design of box-section sandwich beams in three-point bending”, 2007 in view of Capponi et al., “A Non-Linear Upscaling Approach for Wind Turbines Blades Based on Stresses”, 2011 

Regarding Claim 1
Jha teaches: 
	A structural analysis tool for a mono-frame that is provided in a rectangular [beam] form as a structure ..., the structural analysis tool being embodied in a computer comprising : (Jha, abstract, teaches using “scaling laws” from “similitude theory” for testing of “scaled structures” wherein the “Scaling laws provide relationship between a full-scale structure and its small scale model, and can be used to predict the response of the prototype by performing dynamic testing on inexpensive model conveniently.” wherein the “scaling laws” are “validated...by finite element analysis” – then see page 56, § 2.6 – which teaches “Finite element analysis has been carried out using ANSYS on prototype and ½ scale model of a simple cantilever beam with rectangular cross section for the validation of scaling laws. The response obtained from the ½ scale model using ANSYS 7.1 is used to predict the response of the full scale prototype by using scaling laws. The results are compared with the response obtained for the full scale prototype again using ANSYS 7.1 to validate the scaling laws. Dynamic scaling laws have been verified for the following relaxations:”..., i.e. this is a system for structural analysis wherein, in an example, the system is applied to a rectangular “beam” – see figure 2.6, wherein the system scales the output for a finite element analysis from a ½ sized model to a full scale using scaling laws – the beam, as shown, is mono-form – see the cross section in table 2.2 for clarification)

    PNG
    media_image1.png
    374
    631
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    548
    790
    media_image2.png
    Greyscale

	an input configured to input dimension, weight, and stress value data of a reference mono-frame, the reference mono-frame being structurally analyzed in advance, and dimension and weight data of a provisionally designed mono-frame; (Jha, see pages 56-57 which teach that for the “prototype” model, i.e. the ½ scale model [example of a reference mono-frame] to clarify on the stress value being obtained for scaling – see pages 64-65 for an example wherein “To predict the maximum response stress of prototype we have Predicted Stress in Prototype =                         
                            
                                
                                    λ
                                
                                
                                    σ
                                
                            
                            x
                             
                            S
                            t
                            r
                            e
                            s
                            s
                             
                            i
                            n
                             
                            m
                            o
                            d
                            e
                            l
                        
                    ” – in other words, the system obtains/inputs the stress, and the dimensions and weight for the reference ½ scale model, and then scales the stress by a stress factor of                         
                            
                                
                                    λ
                                
                                
                                    σ
                                
                            
                        
                     to obtain the stress of the full scale model)
	a calculator configured to calculate a stress ratio of the reference mono- frame and the provisionally designed mono-frame based on the beam theory by using the data of the reference mono-frame and the data of the provisionally designed mono-frame; (Jha, page 65 as cited above provides an example of this -                         
                            
                                
                                    λ
                                
                                
                                    σ
                                
                            
                        
                     is the stress ratio between the reference mono-frame and the provisionally designed mono-frame, i.e.                         
                            
                                
                                    λ
                                
                                
                                    σ
                                
                            
                            =
                            
                                
                                    
                                        
                                            σ
                                        
                                        
                                            f
                                            u
                                            l
                                            l
                                            -
                                            s
                                            c
                                            a
                                            l
                                            e
                                        
                                    
                                
                                
                                    
                                        
                                            σ
                                        
                                        
                                            
                                                
                                                    1
                                                
                                                
                                                    2
                                                
                                            
                                            s
                                            c
                                            a
                                            l
                                            e
                                        
                                    
                                
                            
                        
                     – see page 40 equation 2.2.1 – this shows that the scaling factor is the stress ratio, the system scales from a prototype model, e.g. a ½ scale model, to a full scale model results using various scale factors, i.e. see page 56, § 2.6 “The response obtained from the ½ scale model using ANSYS 7.1 is used to predict the response of the full scale prototype by using scaling laws.” –  in regards to the use of beam theory – at least the example application shows in figure 2.6 application to a “beam”, i.e. using beam theory, also see figure 2.1 on page 25 which clarifies that this is for applications ;

    PNG
    media_image3.png
    237
    759
    media_image3.png
    Greyscale


	
In addition, the Examiner notes that: Jha is considered analogous art as it is reasonably pertinent to the problem faced by the inventor evaluating structural stability such as for a mono-frame. See Jha, abstract, which teaches that the system is for structural analysis such as for “simple structures”, e.g. the monoframe. 
	And in regards to the battery recited in the claims – this is an intended use limitation, i.e. the rectangular tube is intended to be used “for protecting batteries”. See MPEP § 2111.02 “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” – the intended use recited in the preamble is not considered a limitation and is of no significance to claim construction as the claimed invention is a structural analysis tool for “a rectangular 
	
Jha does not explicitly teach:
	rectangular tube
for protecting battery cells
an output configured to judge stability of the provisionally designed mono-frame by comparing the stress ratio calculated by the calculator with a preset stress ratio reference value, selectively adjust at least one of the dimensions of the provisionally designed mono-frame when a stability nonconformity judgment is made in the judging, without changing width, length, and height of the provisionally designed mono-frame;
	and generate a design of a final mono-frame, the final design of the final mono-frame having dimensions being judged by the output to have stability conformity, the design of DB1/ 121948512.2Attorney Docket No.: 121594-5062Application No.: 16/487,608the final mono-frame having a width, length, and height that is the same as the width, length, and height of the provisionally designed mono-frame. 

	
Mai teaches:
rectangular tube (Ma, abstract – this is a system for obtaining “minimum mass designs...for box-section sandwich beams” [examples of rectangular tubes, e.g. see figure 2 for the various topologies and see table 1, also see §2.2] wherein “The structural response is analysed for beams of square sections with various internal topologies: a solid section, a foam-the Examiner does also note that these include a simple hollow rectangular tube, e.g. page 4756 ¶ 3 – for figure 8a this shows a “hollow tube” wherein the “Young’s moduli [is] set to zero” for the “core” [i.e., the core is not used], this is simply a “hollow tube with monolithic walls” [disclosed embodiment in the instant specification, see figure 5-6 for reference)
for protecting battery cells (Mai, § 5 ¶ 1 “In practical design, the dimension of the inner core of a structural tube (such as the moving head of a milling machine) is constrained. The tube must contain internal components such as electrical and hydraulic cables, motors and spindles”, i.e. the system optimizes the design of the tube with a constraint such that the tube “must contain internal components” such as “electrical” components – it would have been obvious to use this constraint for putting battery cells into the tube as some of the “internal components”)
an output configured to judge stability of the provisionally designed mono-frame by comparing the [stiffness] calculated by the calculator with a preset [stiffness] reference value, (Mai, see § 6 ¶ 1-2 which teaches in part “In this paper, minimum mass designs are obtained as a function of required stiffness index for beams with various internal topologies in three-point bending.”, see the abstract, see § 4.3 as cited below, this system optimizes the design of a hollow beam based on a stability judgement using “stiffness” [i.e., this is the “required i.e., the system calculates using the equations disclosed within Mai the stiffness of the hollow beam for various dimensions during optimization, and verifies that the stiffness is within the “required” range and/or at a required values, e.g. see § 4.3 ¶ 1 which clarifies on this – the “geometrical variables” [including the thickness] are what are “varying” [page 4759 ¶ 1-2])
selectively adjust at least one of the dimensions of the provisionally designed mono-frame when a stability nonconformity judgment is made in the judging, without changing width, length, and height of the provisionally designed mono-frame; (Mai, see figure 8a, this shows that the “t/b” ratio is varied wherein figure 7’s caption clarifies “The analytical predictions, as given by the solid curves, are calibrated against the finite element predictions, as shown by discrete data points.” [figure 7 is showing the same type of diagram but for a “foam-filled tube” as per page 4756 ¶ 2-4 – then see § 4.3 for the optimization technique wherein “Return now to the minimum mass design of a beam of specified stiffness S with the local compliance taken into account. For both topologies B and C, the independent geometrical variables are given by Eqs. (13) and (18), respectively, and the objective function in the form of the tube mass is given by Eqs. (16) and (19), respectively. The additional practical constraints, Eqs. (1), (2), and (17) for topology B and Eqs. (1), (2), and (28a), (28b) for topology C, are included in the optimisations. Two optimisation tasks are again performed for both topologies B and C.” and see figures 9-10 – this system finds the “(b) optimized facesheet thickness t” (caption of figure 10) and see page 4759 ¶ 2 – “b” and “t” are “allowed to vary for topology B” – in other words this system optimizes selectively optimizes the “thickness” of the walls [see figure 10(b), which shows the result of this selective optimization] of the hollow tube – wherein figure 10(b) as shown is the without changing the length, height, or width of the hollow beam – to clarify, the straight line with pc = 0 is for the hollow beam (see page 4756 ¶ 1-4), and see page 4759 ¶ 1-3 for more clarification – this variable is the “core density” and the value of “0” as shown indicates that the core is not present, as it has no “density” [this is again clarified on page 4760 ¶ 2 for topology “C” wherein under similar constraints “the topology reduces to that of a hollow monolithic tube, which is identical to topology B with...[density] = 0”] in regards to the stability judgement – see § 4.3 as cited – this is an optimization to find “the minimum mass design of a beam of specified stiffness S [example of a stability judgement] with the local compliance taken into account” – to clarify on this, see page 4760 ¶ 2 wherein the S1/2 is a “stiffness index” with an associated range, i.e. the stability judgement is made based on ranges, wherein the optimization is to adjust the “thickness” to keep the “stiffness” within said range, e.g. “For low values...”)

    PNG
    media_image4.png
    383
    366
    media_image4.png
    Greyscale
	
    PNG
    media_image5.png
    366
    475
    media_image5.png
    Greyscale

and generate a design of a final mono-frame, the final design of the final mono-frame having dimensions being judged by the output to have stability conformity, the design of DB1/ 121948512.2Attorney Docket No.: 121594-5062Application No.: 16/487,608the final mono-frame having a width, length, and height that is the same as the width, length, and height of the provisionally designed mono-frame. (Mai, as cited above teaches this – e.g., see § 4.3 this finds the “minimum mass design of a beam” wherein figure 10(b) shows the ”optimized...thickness” of the hollow beam for a range of the stiffness index, i.e. Mai’s figure 10(b) shows the effect of solely optimizing the “thickness” of the walls of the hollow beam while the width, length, and height is the same as the input beam [provisional mono-frame] – for claim interpretation the claim recites that the height/width length are the “same” as the “provisionally designed mono-frame” NOT the “reference” mono-frame – there is no recited relation between the reference mono-frame dimensions and the provisionally designed mono-frame dimensions) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Jha on a system which uses scaling laws for scaling the results from a small scale FEM model to a large scale model with the teachings with the teachings from Mai on using optimizing the mass of a beam design based on the results of a FEM model and using an analytic model. The motivation to combine would have been that Mai’s optimization technique would have obtained a “minimum mass design” by optimizing a variety of factors including the topology as this would have ensured that the system determined “the lightest structure” (§ 6 ¶ 2 of Mai). 
For clarity, see Mai fig. 2 – this shows that topology A is similar to the topology shown in figure 2.6 and table 2.2 of Jha, i.e. Mai’s system obtains a more optimum design by including variations in the topology. 

Jha, as taken in combination with Mai, does not explicitly teach the comparison of the stress ratio, i.e.:
and an output unit configured to judge stability of the provisionally designed mono-frame by comparing the stress ratio calculated by the calculation unit with a preset stress ratio reference value

Capponi teaches:
and an output unit configured to judge stability of the provisionally designed mono-frame by comparing the stress ratio calculated by the calculation unit with a preset stress ratio reference value (Capponi, abstract, teaches using “scaling laws” for turbine blades where “the stresses should remain the same for a suitable design”, wherein the scaling laws are “used to upscale” from a smaller model to a larger model [i.e. similar to Jha’s use of scaling laws] wherein “the blade is modelled as a beam”  - see § 2.3 for the upscaling procedures including expressions for the stresses for the “equivalent beam” model of the blade – see equations 2-11, then see equation 16 which is “A ratio between the stress in the upscaled and the reference beam” wherein “The expression for the stress ratio given in equation 16(16) is a constraint with a value of one, to have the same stresses in both blades”, in other words the upscaled model [i.e. the provisionally designed] model is judged to be “suitable” when the stress ratio between the prototype model [reference] model and the upscaled model are the same, i.e. the ratio = 1, else the provisional model is not “suitable” (see the abstract, as cited above, as well) – to clarify see page 115 col. 3 ¶ 1 “However for a suitable design the upscaled blades must have the same level of stresses as the reference blade. If not then the upscaled blade may not be ... a feasible design.”


	Capponi is considered analogous art as it is reasonably pertinent to the problem faced by the inventor evaluating structural stability such as for a mono-frame using beam theory. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Jha, as modified above, on a system which optimizes beam design with the teachings from Capponi on a similar system wherein the upscaled model is deemed “suitable” when the stresses are the same as the small scale model. The motivation to combine would have been that the small-scale FEM model provides an “initial...design solution for optimization studies that is feasible and enables the design to explore other interesting aspects of larger scale” models, i.e. the initial reference design is first judged to be suitable, and the upscaled models are judged to be suitable when they have the same stresses as the initial reference design. In other words, this would have enabled the system to more quickly find optimal upscaled models as the system would not have to compute a full FEM model for each upscaled model. 

Regarding Claim 2
Capponi teaches:
	
The structural analysis tool for a mono-frame according to claim 1, wherein:
	the preset stress ratio reference value is 1, and the output is further configured to: output stability conformity judgment when the stress ratio calculated by the calculator is equal to or smaller than the preset stress ratio reference value and output stability nonconformity judgment when the stress ratio calculated by the calculator is greater than the preset stress ratio reference value. (Capponi, equation 16 on page 116 as cited above – the stress ratio = 1 for a “suitable” provisional model, and if the stress ratio does not equal 1 then obviously it is not suitable, in regards to the less than one this is an obvious variant, i.e. the provisionally designed model is “suitable” if the stresses in the provisionally designed model are less than or equal to the stresses in the reference model, else the provisionally designed model is not suitable as it has more stress then the reference model)

Regarding Claim 13.
Mai teaches:
	The structural analysis tool for a mono-frame of claim 1, wherein the selectively adjusting includes a dimension adjusting in which at least one thickness among the thicknesses of the upper plate and the side plate of the provisionally designed mono-frame is adjusted to be thicker than before, without changing any of width, length, and height. (Mai, see § 4.3 as cited above and the other citations – Mai optimizes the “thickness”, e.g. see figure 10(b) for an example of this) 

Regarding Claim 6

	A mono-frame designing method for designing a mono- frame that is provided in a rectangular ... form as a structure..., the method comprising: (Jha, abstract, teaches using “scaling laws” from “similitude theory” for testing of “scaled structures” wherein the “Scaling laws provide relationship between a full-scale structure and its small scale model, and can be used to predict the response of the prototype by performing dynamic testing on inexpensive model conveniently.” wherein the “scaling laws” are “validated...by finite element analysis” – then see page 56, § 2.6 – which teaches “Finite element analysis has been carried out using ANSYS on prototype and ½ scale model of a simple cantilever beam with rectangular cross section for the validation of scaling laws. The response obtained from the ½ scale model using ANSYS 7.1 is used to predict the response of the full scale prototype by using scaling laws. The results are compared with the response obtained for the full scale prototype again using ANSYS 7.1 to validate the scaling laws. Dynamic scaling laws have been verified for the following relaxations:”..., i.e. this is a system for structural analysis wherein, in an example, the system is applied to a rectangular “beam” – see figure 2.6, wherein the system scales the output for a finite element analysis from a ½ sized model to a full scale using scaling laws – the beam, as shown, is mono-form – see the cross section in table 2.2 for clarification)
	determining a dimension and a weight of a provisionally designed mono-frame; (Jha, see pages 56-57 which teach that for the “prototype” model, i.e. the ½ scale model [example of a reference mono-frame] the system has inputs of the dimensions of the beam (see table 2.2) as well as the density [example of weight data], and further § 2.6 teaches that the system obtains a “response” “using ANSYS7.1” [example of structurally analyzed in advance] for the ½ scale to clarify on the stress value being obtained for scaling – see pages 64-65 for an example wherein “To predict the maximum response stress of prototype we have Predicted Stress in Prototype =                         
                            
                                
                                    λ
                                
                                
                                    σ
                                
                            
                            x
                             
                            S
                            t
                            r
                            e
                            s
                            s
                             
                            i
                            n
                             
                            m
                            o
                            d
                            e
                            l
                        
                    ” – in other words, the system obtains/inputs the stress, and the dimensions and weight for the reference ½ scale model, and then scales the stress by a stress factor of                         
                            
                                
                                    λ
                                
                                
                                    σ
                                
                            
                        
                     to obtain the stress of the full scale model – part of this process is determining the dimensions for the provision design [the full scale model], e.g. see table 2.2 for an example of the results from this determination)

    PNG
    media_image2.png
    548
    790
    media_image2.png
    Greyscale

	calculating a stress ratio of a reference mono-frame and the provisionally designed mono- frame based on the beam theory by using a dimension, a weight, and a stress value data of the reference mono-frame, the reference mono-frame being structurally analyzed in advance, and the dimension and the weight data of the provisionally designed mono-frame;(Jha, page 65 as cited above provides an example of this -                         
                            
                                
                                    λ
                                
                                
                                    σ
                                
                            
                        
                     is the stress ratio between the reference mono-frame and the provisionally designed mono-frame, i.e.                         
                            
                                
                                    λ
                                
                                
                                    σ
                                
                            
                            =
                            
                                
                                    
                                        
                                            σ
                                        
                                        
                                            f
                                            u
                                            l
                                            l
                                            -
                                            s
                                            c
                                            a
                                            l
                                            e
                                        
                                    
                                
                                
                                    
                                        
                                            σ
                                        
                                        
                                            
                                                
                                                    1
                                                
                                                
                                                    2
                                                
                                            
                                            s
                                            c
                                            a
                                            l
                                            e
                                        
                                    
                                
                            
                        
                     – see page 40 equation 2.2.1 – this shows that the scaling factor is the stress ratio, the system scales from a prototype model, e.g. a ½ scale model, to a full scale model results using various scale factors, i.e. see page 56, § 2.6 “The response obtained from the ½ scale model using ANSYS 7.1 is used to predict the response of the full scale prototype by using scaling laws.” –  in regards to the use of beam theory – at least the example application shows in figure 2.6 application to a “beam”, i.e. using beam theory, also see figure 2.1 on page 25 which clarifies that this is for applications such as “structural beams” – in other words the scaling laws are obviously from beam theory as they are being applied to a beam)

Jha is considered analogous art as it is reasonably pertinent to the problem faced by the inventor evaluating structural stability such as for a mono-frame. See Jha, abstract, which teaches that the system is for structural analysis such as for “simple structures”, e.g. the monoframe. 
	In regards to the battery recited in the claims – this is an intended use limitation, i.e. the rectangular tube is intended to be used “for protecting batteries”. See MPEP § 2111.02 “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the 

Jha does not explicitly teach:
rectangular tube
for protecting battery cells
	judging a stability of the provisionally designed mono-frame by comparing the calculated stress ratio with a preset stress ratio reference values;
selectively adjusting at least one of the dimensions of the provisionally designed mono- frame when a stability nonconformity judgment is made in the judging, without changing width, length, and height of the provisionally designed mono-frame;
	and generating a design of a final mono-frame, the final design of the final mono-frame having dimensions being judged by the judging to have stability conformity, the design of the final mono-frame having a width, length, and height that is the same as a width, length, and height of the provisionally designed mono-frame. 

Mai teaches:
rectangular tube(Ma, abstract – this is a system for obtaining “minimum mass designs...for box-section sandwich beams” [examples of rectangular tubes, e.g. see figure 2 for the Examiner does also note that these include a simple hollow rectangular tube, e.g. page 4756 ¶ 3 – for figure 8a this shows a “hollow tube” wherein the “Young’s moduli [is] set to zero” for the “core” [i.e., the core is not used], this is simply a “hollow tube with monolithic walls” [disclosed embodiment in the instant specification, see figure 5-6 for reference)
for protecting battery cells(Mai, § 5 ¶ 1 “In practical design, the dimension of the inner core of a structural tube (such as the moving head of a milling machine) is constrained. The tube must contain internal components such as electrical and hydraulic cables, motors and spindles”, i.e. the system optimizes the design of the tube with a constraint such that the tube “must contain internal components” such as “electrical” components – it would have been obvious to use this constraint for putting battery cells into the tube as some of the “internal components”)
	judging a stability of the provisionally designed mono-frame by comparing the calculated [stiffness] with a preset [stiffness] reference values;(Mai, see § 6 ¶ 1-2 which teaches in part “In this paper, minimum mass designs are obtained as a function of required stiffness index for beams with various internal topologies in three-point bending.”, see the abstract, see this system optimizes the design of a hollow beam based on a stability judgement using “stiffness” [i.e., this is the “required stiffness index” [preset value], wherein § 2.3 clarifies that the “Stiffness” is “S/EL” – i.e., the system calculates using the equations disclosed within Mai the stiffness of the hollow beam for various dimensions during optimization, and verifies that the stiffness is within the “required” range and/or at a required values, e.g. see § 4.3 ¶ 1 which clarifies on this – the “geometrical variables” [including the thickness] are what are “varying” [page 4759 ¶ 1-2])
selectively adjusting at least one of the dimensions of the provisionally designed mono- frame when a stability nonconformity judgment is made in the judging, without changing width, length, and height of the provisionally designed mono-frame; (Mai, see figure 8a, this shows that the “t/b” ratio is varied wherein figure 7’s caption clarifies “The analytical predictions, as given by the solid curves, are calibrated against the finite element predictions, as shown by discrete data points.” [figure 7 is showing the same type of diagram but for a “foam-filled tube” as per page 4756 ¶ 2-4 – then see § 4.3 for the optimization technique wherein “Return now to the minimum mass design of a beam of specified stiffness S with the local compliance taken into account. For both topologies B and C, the independent geometrical variables are given by Eqs. (13) and (18), respectively, and the objective function in the form of the tube mass is given by Eqs. (16) and (19), respectively. The additional practical constraints, Eqs. (1), (2), and (17) for topology B and Eqs. (1), (2), and (28a), (28b) for topology C, are included in the optimisations. Two optimisation tasks are again performed for both topologies B and C.” and see figures 9-10 – this system finds the “(b) optimized facesheet thickness t” (caption of figure 10) and see page 4759 ¶ 2 – “b” and “t” are “allowed to vary for topology B” – in other words this system optimizes selectively optimizes the “thickness” of the walls [see figure 10(b), which shows the result of this selective optimization] of the hollow tube – wherein figure 10(b) as shown is the result of solely optimizing the thickness “t” without changing the length, height, or width of the hollow beam – to clarify, the straight line with pc = 0 is for the hollow beam (see page 4756 ¶ 1-4), and see page 4759 ¶ 1-3 for more clarification – this variable is the “core density” and the value of “0” as shown indicates that the core is not present, as it has no “density” [this is again clarified on page 4760 ¶ 2 for topology “C” wherein under similar constraints “the topology reduces to that of a hollow monolithic tube, which is identical to topology B with...[density] = 0”] in regards to the stability judgement – see § 4.3 as cited – this is an optimization to find “the minimum mass design of a beam of specified stiffness S [example of a stability judgement] with the local compliance taken into account” – to clarify on this, see page 4760 ¶ 2 wherein the S1/2 is a “stiffness index” with an associated range, i.e. the stability judgement is made based on ranges, wherein the optimization is to adjust the “thickness” to keep the “stiffness” within said range, e.g. “For low values...”)
	and generating a design of a final mono-frame, the final design of the final mono-frame having dimensions being judged by the judging to have stability conformity, the design of the final mono-frame having a width, length, and height that is the same as a width, length, and height of the provisionally designed mono-frame. (Mai, as cited above teaches this – e.g., see § 4.3 this finds the “minimum mass design of a beam” wherein figure 10(b) shows the ”optimized...thickness” of the hollow beam for a range of the stiffness index, i.e. Mai’s figure 10(b) shows the effect of solely optimizing the “thickness” of the walls of the hollow beam while the width, length, and height is the same as the input beam [provisional mono-frame] – for claim interpretation the claim recites that the height/width length are the “same” as the “provisionally designed mono-frame” NOT the “reference” mono-frame – there is no recited relation between the reference mono-frame dimensions and the provisionally designed mono-frame dimensions) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Jha on a system which uses scaling laws for scaling the results from a small scale FEM model to a large scale model with the teachings with the teachings from Mai on using optimizing the mass of a beam design based on the results of a FEM model and using an analytic model. The motivation to combine would have been that Mai’s optimization technique would have obtained a “minimum mass design” by optimizing a variety of factors including the topology as this would have ensured that the system determined “the lightest structure” (§ 6 ¶ 2 of Mai). 
For clarity, see Mai fig. 2 – this shows that topology A is similar to the topology shown in figure 2.6 and table 2.2 of Jha, i.e. Mai’s system obtains a more optimum design by including variations in the topology. 

Jha, as taken in combination with Mai, does not explicitly teach the comparison of the stress ratio, i.e.:
judging a stability of the provisionally designed mono-frame by comparing the calculated stress ratio with a preset stress ratio reference value

Capponi teaches:
judging a stability of the provisionally designed mono-frame by comparing the calculated stress ratio with a preset stress ratio reference value(Capponi, abstract, teaches using “scaling laws” for turbine blades where “the stresses should remain the same for a suitable design”, wherein the scaling laws are “used to upscale” from a smaller model to a larger model [i.e. similar to Jha’s use of scaling laws] wherein “the blade is modelled as a beam”  - see § 2.3 for the upscaling procedures including expressions for the stresses for the “equivalent beam” model of the blade – see equations 2-11, then see equation 16 which is “A ratio between the stress in the upscaled and the reference beam” wherein “The expression for the stress ratio given in equation 16(16) is a constraint with a value of one, to have the same stresses in both blades”, in other words the upscaled model [i.e. the provisionally designed] model is judged to be “suitable” when the stress ratio between the prototype model [reference] model and the upscaled model are the same, i.e. the ratio = 1, else the provisional model is not “suitable” (see the abstract, as cited above, as well) – to clarify see page 115 col. 3 ¶ 1 “However for a suitable design the upscaled blades must have the same level of stresses as the reference blade. If not then the upscaled blade may not be ... a feasible design.”

	Capponi is considered analogous art as it is reasonably pertinent to the problem faced by the inventor evaluating structural stability such as for a mono-frame using beam theory. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Jha, as modified above, on a system which optimizes beam design with the teachings from Capponi on a similar system 

Regarding Claim 7
Capponi teaches:
	The mono-frame designing method according to claim 6, wherein:
	the preset stress ratio reference value is 1: 	and in the judging:
	a stability conformity judgment is made if the calculated stress ratio is equal to or smaller than the preset stress ratio reference value; and the stability nonconformity judgment is made if the calculated stress ratio is greater than the preset stress ratio reference value. (Capponi, equation 16 on page 116 as cited above – the stress ratio = 1 for a “suitable” provisional model, and if the stress ratio does not equal 1 then obviously it is not suitable, in regards to the less than one this is an obvious variant, i.e. the provisionally designed model is “suitable” if the stresses in the provisionally designed model are less than or equal to the stresses in the reference model, else the provisionally designed model is not suitable as it has more stress then the reference model)

Regarding Claim 8
Mai teaches: 
	The mono-frame designing method according to claim 7, further comprising:
	selectively adjusting at least one of the dimensions of the provisionally designed mono-frame if the stability nonconformity judgment is made in the judging, wherein the calculating is performed again after the selectively adjusting. (Mai, as cited above teaches that this is an “optimization problem” wherein this uses, as per page 4747 of Mai, “sequential quadratic programming”, i.e. this is a sequential/iterative optimization program [the steps are repeated])

Regarding Claim 9
Mai teaches: 
	The mono-frame designing method according to claim 8, wherein the selectively adjusting includes a dimension adjusting in which at least one thickness among the thicknesses of the upper plate and the side plate of the provisionally designed mono-frame is adjusted to be thicker than before, without changing width, length, and height.(Mai, see § 4.3 as cited above and the other citations – Mai optimizes the “thickness”, e.g. see figure 10(b) for an example of this – in other words, the thickness is adjusted without changing the width/length/height for the optimization as shown in at least figure 10(b)) 


Claims 3-5, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jha et al., “Dynamic Testing of Structures Using Scale Models”, 2004 in view of Mai et al., “Optimal design of box-section sandwich beams in three-point bending”, 2007 in view of Capponi et al., “A Non-Linear Upscaling Approach for Wind Turbines Blades Based on Stresses”, 2011 in further view of Niu et al., Airframe Stress  Analysis and Sizing, Second Edition, 2001

Regarding Claim 3
Jha, as modified does not explicitly teach: 
	The structural analysis tool for a mono-frame according to claim 1, wherein the calculator calculates the stress ratio by using the following equation:
	                
                    R
                    =
                    
                        
                            
                                
                                    
                                        
                                            q
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            L
                                        
                                        
                                            2
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            H
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            W
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            H
                                        
                                        
                                            1
                                        
                                        
                                            3
                                        
                                    
                                    -
                                    
                                        
                                            
                                                
                                                    W
                                                
                                                
                                                    1
                                                
                                            
                                            -
                                            2
                                            
                                                
                                                    a
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            H
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                    -
                                                    2
                                                    
                                                        
                                                            b
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            3
                                        
                                    
                                
                            
                        
                        
                            
                                
                                    
                                        
                                            q
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            L
                                        
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            H
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            W
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            H
                                        
                                        
                                            2
                                        
                                        
                                            3
                                        
                                    
                                    -
                                    
                                        
                                            
                                                
                                                    W
                                                
                                                
                                                    2
                                                
                                            
                                            -
                                            2
                                            
                                                
                                                    a
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            H
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                    -
                                                    2
                                                    
                                                        
                                                            b
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            3
                                        
                                    
                                
                            
                        
                    
                
            
 DB1/ 121948512.2Attorney Docket No.: 121594-5062 Application No.: 16/487,608 Page 4 where:
	R is a stress ratio, q1 is a distributed load of the reference mono-frame, H1 is a height of the reference mono-frame, L1 is a length of the reference mono-frame, W1 is a width of the reference mono-frame, a1 is a thickness of a side plate of the reference mono-frame, b1 is a thickness of an upper plate of the reference mono-frame, q2 is a distributed load of the provisionally designed mono-frame, H2 is a height of the provisionally designed mono-frame, L2 is a length of the provisionally designed mono-frame, W2 is a width of the provisionally designed mono-frame, a2 is a thickness of a side plate of the provisionally designed mono-frame, and b2 is a thickness of an upper plate of the provisionally designed mono- frame. 


The structural analysis tool for a mono-frame according to claim 1, wherein the calculator calculates the stress ratio by using the following equation:
	                
                    R
                    =
                    
                        
                            
                                
                                    
                                        
                                            q
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            L
                                        
                                        
                                            2
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            H
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            W
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            H
                                        
                                        
                                            1
                                        
                                        
                                            3
                                        
                                    
                                    -
                                    
                                        
                                            
                                                
                                                    W
                                                
                                                
                                                    1
                                                
                                            
                                            -
                                            2
                                            
                                                
                                                    a
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            H
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                    -
                                                    2
                                                    
                                                        
                                                            b
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            3
                                        
                                    
                                
                            
                        
                        
                            
                                
                                    
                                        
                                            q
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            L
                                        
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            H
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            W
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            H
                                        
                                        
                                            2
                                        
                                        
                                            3
                                        
                                    
                                    -
                                    
                                        
                                            
                                                
                                                    W
                                                
                                                
                                                    2
                                                
                                            
                                            -
                                            2
                                            
                                                
                                                    a
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            H
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                    -
                                                    2
                                                    
                                                        
                                                            b
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            3
                                        
                                    
                                
                            
                        
                    
                
            
 DB1/ 121948512.2Attorney Docket No.: 121594-5062 Application No.: 16/487,608 Page 4 where:
	R is a stress ratio, q1 is a distributed load of the reference mono-frame, H1 is a height of the reference mono-frame, L1 is a length of the reference mono-frame, W1 is a width of the reference mono-frame, a1 is a thickness of a side plate of the reference mono-frame, b1 is a thickness of an upper plate of the reference mono-frame, q2 is a distributed load of the provisionally designed mono-frame, H2 is a height of the provisionally designed mono-frame, L2 is a length of the provisionally designed mono-frame, W2 is a width of the provisionally designed mono-frame, a2 is a thickness of a side plate of the provisionally designed mono-frame, and b2 is a thickness of an upper plate of the provisionally designed mono- frame.  (Jha, as modified above, teaches a stress ratio of                         
                            
                                
                                    λ
                                
                                
                                    σ
                                
                            
                            =
                            
                                
                                    
                                        
                                            σ
                                        
                                        
                                            f
                                            u
                                            l
                                            l
                                            -
                                            s
                                            c
                                            a
                                            l
                                            e
                                        
                                    
                                
                                
                                    
                                        
                                            σ
                                        
                                        
                                            
                                                
                                                    1
                                                
                                                
                                                    2
                                                
                                            
                                            s
                                            c
                                            a
                                            l
                                            e
                                        
                                    
                                
                            
                        
                     – the claimed equation is merely a re-writing of this stress ratio as applied to a rectangular tubular cantilever beam [i.e. Jha teaches an application to a “cantilever beam” – to show this see Niu, chapter 6 on beam stress – page 151, step b teaches that the “apparent stress” is calculated based on the moment M, the distance c, and the moment of inertia I, i.e.                         
                            σ
                            =
                             
                            
                                
                                    M
                                    y
                                
                                
                                    
                                        
                                            I
                                        
                                        
                                            c
                                        
                                    
                                
                            
                        
                     – see appendix D starting on page 772, and see appendix C on pages 763-764 – the appendices provide a table of “common” equations for this problem – in other words, the claimed equation is merely the obvious result of solving Jha’s 

    PNG
    media_image6.png
    261
    1182
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    239
    818
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    512
    761
    media_image8.png
    Greyscale




It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Jha, as modified above on a system which scales FEM results for cantilever beams with the teachings from Niu on various common beam theory relationships such as for rectangular tubular cantilever beams. The motivation to combine would have been that Niu’s teachings would have enabled the system to relate the stress ratio directly to the dimensions of the beam, which would have been faster to 

Regarding Claim 4
Jha teaches: 
	The structural analysis tool for a mono-frame according to claim 3, wherein the calculator is further configured to calculate a stress value of the provisionally designed mono-frame by using the following equation:
		                
                    
                        
                            σ
                        
                        
                            2
                        
                    
                    =
                     
                    
                        
                            σ
                        
                        
                            1
                        
                    
                    R
                
             
 where:
	                        
                            
                                
                                    σ
                                
                                
                                    1
                                
                            
                        
                     is a stress value of the reference mono-frame analyzed in advance by the finite element analysis,                         
                            
                                
                                    σ
                                
                                
                                    2
                                
                            
                             
                        
                    is a stress value of the provisionally designed mono-frame, and R is a stress ratio. (Jha, as cited above – Jha uses lambda for this, i.e. the equation                         
                            
                                
                                    λ
                                
                                
                                    σ
                                
                            
                            =
                            
                                
                                    
                                        
                                            σ
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            σ
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                     such as in equation 2.21 of Jha on page 40) 

Regarding Claim 5
Jha, as cited above, renders this obvious: 
	The structural analysis tool for a mono-frame according to claim 3, wherein the calculator is further configured to calculate a strain of the provisionally designed mono-frame by using the following equation:
	                
                    
                        
                            D
                        
                        
                            2
                        
                    
                    =
                    
                        
                            
                                
                                    D
                                
                                
                                    1
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    q
                                                
                                                
                                                    2
                                                
                                            
                                            
                                                
                                                    L
                                                
                                                
                                                    2
                                                
                                                
                                                    4
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    E
                                                
                                                
                                                    1
                                                
                                            
                                            
                                                
                                                    I
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                
                            
                        
                        
                            
                                
                                    
                                        
                                            q
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            L
                                        
                                        
                                            1
                                        
                                        
                                            4
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            E
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            I
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                
            
 DB1/ 121948512.2Attorney Docket No.: 121594-5062 Application No.: 16/487,608 Page 6where:
	D1 is a strain of the reference mono-frame analyzed in advance by the finite element analysis, D2 is a strain of the provisionally designed mono-frame, E1 is a Young's modulus of the reference mono-frame, E2 is a Young's modulus of the provisionally designed mono-frame, I1 is a moment of inertia of the reference mono-frame, and I2 is a moment of inertia of the provisionally designed mono-frame. (Jha, page 32 teaches that one of the representative laws is “Hooke’s Law” wherein the stress = Young’s modulus * strain, and Jha, as cited above, teaches using a ratio for the stresses of lambda – this claimed equation is nothing more than extending that ratio to the strains – see §2.5.13 page 55 which discusses this, e.g. if the “same material is used” then the Young’s moduli are the same, and “it is obvious that geometrical similar between model and prototype (i.e., [strain of the prototype = strain of the full-scale model])...” using this assumption of the “same material”, in other words this claimed equation is similar to the one above for the stress ratio, i.e. this claimed equation is obviously merely a re-writing of the stress ratio using Hooke’s law as applied to a rectangular tubular cantilever beam) 

Regarding Claim 10.
Jha, as modified does not explicitly teach: 
	The mono-frame designing method according to claim 6, wherein the stress ratio is calculated according to the following equation:
                
                    R
                    =
                    
                        
                            
                                
                                    
                                        
                                            q
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            L
                                        
                                        
                                            2
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            H
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            W
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            H
                                        
                                        
                                            1
                                        
                                        
                                            3
                                        
                                    
                                    -
                                    
                                        
                                            
                                                
                                                    W
                                                
                                                
                                                    1
                                                
                                            
                                            -
                                            2
                                            
                                                
                                                    a
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            H
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                    -
                                                    2
                                                    
                                                        
                                                            b
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            3
                                        
                                    
                                
                            
                        
                        
                            
                                
                                    
                                        
                                            q
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            L
                                        
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            H
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            W
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            H
                                        
                                        
                                            2
                                        
                                        
                                            3
                                        
                                    
                                    -
                                    
                                        
                                            
                                                
                                                    W
                                                
                                                
                                                    2
                                                
                                            
                                            -
                                            2
                                            
                                                
                                                    a
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            H
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                    -
                                                    2
                                                    
                                                        
                                                            b
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            3
                                        
                                    
                                
                            
                        
                    
                
            
 where:
R is a stress ratio, q1 is a distributed load of the reference mono-frame, H1 is a height of the reference mono-frame, L1 is a length of the reference mono-frame, W1 is a width of the reference mono-frame, a1 is a thickness of a side plate of the reference mono-frame, b1 is a thickness of an upper plate of the reference mono-frame, q2 is a distributed load of the provisionally designed mono-frame, H2 is a height of the provisionally designed mono-frame, L2 is a length of the provisionally designed mono-frame, W2 is a width of the provisionally designed mono-frame, a2 is a thickness of a side plate of the provisionally designed mono-frame, and b2 is a thickness of an upper plate of the provisionally designed mono- frame. 

Niu, as taken in combination with Jha as modified above teaches:
	The mono-frame designing method according to claim 6, wherein the stress ratio is calculated according to the following equation:
                
                    R
                    =
                    
                        
                            
                                
                                    
                                        
                                            q
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            L
                                        
                                        
                                            2
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            H
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            W
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            H
                                        
                                        
                                            1
                                        
                                        
                                            3
                                        
                                    
                                    -
                                    
                                        
                                            
                                                
                                                    W
                                                
                                                
                                                    1
                                                
                                            
                                            -
                                            2
                                            
                                                
                                                    a
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            H
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                    -
                                                    2
                                                    
                                                        
                                                            b
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            3
                                        
                                    
                                
                            
                        
                        
                            
                                
                                    
                                        
                                            q
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            L
                                        
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            H
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            W
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            H
                                        
                                        
                                            2
                                        
                                        
                                            3
                                        
                                    
                                    -
                                    
                                        
                                            
                                                
                                                    W
                                                
                                                
                                                    2
                                                
                                            
                                            -
                                            2
                                            
                                                
                                                    a
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            H
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                    -
                                                    2
                                                    
                                                        
                                                            b
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            3
                                        
                                    
                                
                            
                        
                    
                
            
 where:
	R is a stress ratio, q1 is a distributed load of the reference mono-frame, H1 is a height of the reference mono-frame, L1 is a length of the reference mono-frame, W1 is a width of the reference mono-frame, a1 is a thickness of a side plate of the reference mono-frame, b1 is a thickness of an upper plate of the reference mono-frame, q2 is a distributed load of the provisionally designed mono-frame, H2 is a height of the provisionally designed mono-frame, L2 is a length of the provisionally designed mono-frame, W2 is a width of the provisionally designed mono-frame, a2 is a thickness of a side plate of the provisionally designed mono-frame, and b2 is a thickness of an upper plate of the provisionally designed mono- frame.  (Jha,                         
                            
                                
                                    λ
                                
                                
                                    σ
                                
                            
                            =
                            
                                
                                    
                                        
                                            σ
                                        
                                        
                                            f
                                            u
                                            l
                                            l
                                            -
                                            s
                                            c
                                            a
                                            l
                                            e
                                        
                                    
                                
                                
                                    
                                        
                                            σ
                                        
                                        
                                            
                                                
                                                    1
                                                
                                                
                                                    2
                                                
                                            
                                            s
                                            c
                                            a
                                            l
                                            e
                                        
                                    
                                
                            
                        
                     – the claimed equation is merely a re-writing of this stress ratio as applied to a rectangular tubular cantilever beam [i.e. Jha teaches an application to a “cantilever beam” – to show this see Niu, chapter 6 on beam stress – page 151, step b teaches that the “apparent stress” is calculated based on the moment M, the distance c, and the moment of inertia I, i.e.                         
                            σ
                            =
                             
                            
                                
                                    M
                                    y
                                
                                
                                    
                                        
                                            I
                                        
                                        
                                            c
                                        
                                    
                                
                            
                        
                     – see appendix D starting on page 772, and see appendix C on pages 763-764 – the appendices provide a table of “common” equations for this problem – in other words, the claimed equation is merely the obvious result of solving Jha’s stress ratio for the beam dimensions. See the instant specification, pages 11-15, and see Niu’s teachings below regarding “common” equations used for beams – the claimed equation is merely the obvious result of applying “common” equations to the stress ratio

    PNG
    media_image6.png
    261
    1182
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    239
    818
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    512
    761
    media_image8.png
    Greyscale




Regarding Claim 11.
Jha teaches: 
	The mono-frame designing method according to claim 10, wherein, in the calculating, a stress value of the provisionally designed mono-frame is further calculated by using the stress ratio as in the following equation:
	DB1/ 121948512.2Attorney Docket No.: 121594-5062 Application No.: 16/487,608Page 10                         
                            
                                
                                    σ
                                
                                
                                    2
                                
                            
                            =
                             
                            
                                
                                    σ
                                
                                
                                    1
                                
                            
                            R
                        
                     
 where:
	                        
                            
                                
                                    σ
                                
                                
                                    1
                                
                            
                        
                     is a stress value of the reference mono-frame analyzed in advance by the finite element analysis,                         
                            
                                
                                    σ
                                
                                
                                    2
                                
                            
                             
                        
                    is a stress value of the provisionally designed mono-frame, and R is a stress ratio.  (Jha, as cited above – Jha uses lambda for this, i.e. the equation                         
                            
                                
                                    λ
                                
                                
                                    σ
                                
                            
                            =
                            
                                
                                    
                                        
                                            σ
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            σ
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                     such as in equation 2.21 of Jha on page 40) 

Regarding Claim 12.

	The mono-frame designing method according to claim 10, wherein, in the calculating, a strain of the provisionally designed mono-frame is further calculated by using the following equation:
	                
                    
                        
                            D
                        
                        
                            2
                        
                    
                    =
                    
                        
                            
                                
                                    D
                                
                                
                                    1
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    q
                                                
                                                
                                                    2
                                                
                                            
                                            
                                                
                                                    L
                                                
                                                
                                                    2
                                                
                                                
                                                    4
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    E
                                                
                                                
                                                    1
                                                
                                            
                                            
                                                
                                                    I
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                
                            
                        
                        
                            
                                
                                    
                                        
                                            q
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            L
                                        
                                        
                                            1
                                        
                                        
                                            4
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            E
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            I
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                
            

 where:
	D1 is a strain of the reference mono-frame analyzed in advance by the finite element analysis, D2 is a strain of the provisionally designed mono-frame, E1 is a Young's modulus of the reference mono-frame, E2 is a Young's modulus of the provisionally designed mono-frame, I1 is a moment of inertia of the reference mono-frame, and I2 is a moment of inertia of the p. (Jha, page 32 teaches that one of the representative laws is “Hooke’s Law” wherein the stress = Young’s modulus * strain, and Jha, as cited above, teaches using a ratio for the stresses of lambda – this claimed equation is nothing more than extending that ratio to the strains – see §2.5.13 page 55 which discusses this, e.g. if the “same material is used” then the Young’s moduli are the same, and “it is obvious that geometrical similar between model and prototype (i.e., [strain of the prototype = strain of the full-scale model])...” using this assumption of the “same material”, in other words this claimed equation is similar to the one above for the stress ratio, i.e. this claimed equation is obviously merely a re-writing of the stress ratio using Hooke’s law as applied to a rectangular tubular cantilever beam) 

Regarding Claim 16.
Jha, as taken in combination with Mai teaches:
	A method of manufacturing a mono-frame for protecting battery cells, the method comprising: (Jha, § 3.2 teaches that the models are “fabricated” and provides pictures to show this, e.g. figures 3.2 and 3.3 wherein Mai § 5 teaches “The significant of the inner cavity” as “The tube must contain internal components...”, e.g. batteries – taken in combination, it would have been obvious to manufacture the hollow beam/mono-frame for containing components such as batteries)
	designing the mono-frame according to the method of claim 6; (Jha, as taken in combination above, teaches that the mono-frame is designed)
	and forming the mono-frame according to a result of the designing. (Jha, § 3.2 teaches that it is “fabricated” [example of forming]) 

Regarding Claim 17.
Jha teaches:
	The structural analysis tool for a mono-frame of claim 1, wherein the output is further configured to transmit the generated design to another system to manufacture the mono-frame. (Jha, § 3.2 teaches that the models are “fabricated”, obviously this included transmitting the design to another system to fabricate the models as a computer does not fabricate “steel”/”aluminum” beams (page 81 ¶ 2))

Regarding Claim 18.

	The mono-frame designing method of claim 6, further comprising transmitting the generated design to another system to manufacture the mono-frame.  (Jha, § 3.2 teaches that the models are “fabricated”, obviously this included transmitting the design to another system to fabricate the models as a computer does not fabricate “steel”/”aluminum” beams (page 81 ¶ 2))


Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jha et al., “Dynamic Testing of Structures Using Scale Models”, 2004 in view of Mai et al., “Optimal design of box-section sandwich beams in three-point bending”, 2007 in view of Capponi et al., “A Non-Linear Upscaling Approach for Wind Turbines Blades Based on Stresses”, 2011 in view of Pasini et al., “Structural efficiency maps for beams subjected to bending”, 2003

Regarding Claim 14.
Jha, as modified above, does not explicitly teach: 
	The mono-frame designing method of claim 13, wherein the selectively adjusting includes first adjusting the thicknesses of the upper plate without adjusting the thicknesses of the side plate before a next judging operation. 

Pasini teaches: 
The mono-frame designing method of claim 13, wherein the selectively adjusting includes first adjusting the thicknesses of the upper plate without adjusting the thicknesses of the side plate before a next judging operation. (Pasini, see § 7, see figure 10, Pasini teaches also “scaling of the cross-section” for ah hollow beam, i.e. scaling the thicknesses “b0” and “h0” wherein this scaling is used to control the “stiffness” similar to Mai – see § 7 ¶ 1-3 for more clarification, this also includes a “stiffness requirement” similar to Mai, in view of these teachings of Pasini it would have been obvious to have also optimized for the “minimum mass” based on “stiffness” as taught by Mai by “scaling of the cross-section” as taught by Pasini – it would have been obvious to adjust these separately as per MPEP § 2144.04 “Making Separable” – specifically, it would have been obvious to adjust these thickness separately during optimization as this would have made it easier for the system to determine if one of the thicknesses was correct, in addition this also would have been obvious in view of Mai § 5 ¶ 1 which teaches an additional constraint that “The tube must contain internal components” and that the constraint is based on the “inner width” – it would have been obvious to adjust the thickness of the upper plate in view of the internal components as the internal components would have included components that are much wider than higher [e.g., that the side plates cannot be made thicker due to this constraint])

    PNG
    media_image9.png
    279
    802
    media_image9.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Jha, as modified above, on a system for optimizing beams for “minimum mass”  and scaling [e.g., from the reference design to the provisional design] with the teachings from Pasini on “scaling of the cross-section”. The motivation to combine would have been that Pasini’s scaling of the cross-section [e.g., by scaling the thicknesses individually] would have enabled the system to “arbitrary scale”/optimize the dimensions of the beam (see Pasini § 7) while providing “the same stiffness” – this would have enabled the system to find more optimal designs of the final designed beam. 

Regarding Claim 15.
Jha, as taken in combination above, does not explicitly teach:
	The mono-frame designing method of claim 9, wherein the selectively adjusting includes first adjusting the thicknesses of the upper plate without adjusting the thicknesses of the side plate before a next judging operation.  

Pasini teaches:
	The mono-frame designing method of claim 9, wherein the selectively adjusting includes first adjusting the thicknesses of the upper plate without adjusting the thicknesses of the side plate before a next judging operation. (Pasini, see § 7, see figure 10, Pasini teaches also “scaling of the cross-section” for ah hollow beam, i.e. scaling the thicknesses “b0” and “h0” wherein this scaling is used to control the “stiffness” similar to Mai – see § 7 ¶ 1-3 for more clarification, this also includes a “stiffness requirement” similar to Mai, in view of these teachings of Pasini it would have been obvious to have also optimized for the “minimum mass” based on “stiffness” as taught by Mai by “scaling of the cross-section” as taught by Pasini – it would have been obvious to adjust these separately as per MPEP § 2144.04 “Making Separable” – specifically, it would have been obvious to adjust these thickness separately during optimization as this would have made it easier for the system to determine if one of the thicknesses was correct, in addition this also would have been obvious in view of Mai § 5 ¶ 1 which teaches an additional constraint that “The tube must contain internal components” and that the constraint is based on the “inner width” – it would have been obvious to adjust the thickness of the upper plate in view of the internal components as the internal components would have included components that are much wider than higher [e.g., that the side plates cannot be made thicker due to this constraint])

    PNG
    media_image9.png
    279
    802
    media_image9.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Jha, as modified above, on a system for optimizing beams for “minimum mass”  and scaling [e.g., from the reference design to the provisional design] with the teachings from Pasini on “scaling of the cross-section”. The motivation to combine would have been that Pasini’s scaling of the cross-section [e.g., by scaling the thicknesses individually] would have enabled the system to “arbitrary scale”/optimize the dimensions of the beam (see Pasini § 7) while providing “the same stiffness” – this would have enabled the system to find more optimal designs of the final designed beam. 

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jha et al., “Dynamic Testing of Structures Using Scale Models”, 2004 in view of Mai et al., “Optimal design of box-section sandwich beams in three-point bending”, 2007 in view of Capponi et al., “A Non-Linear Upscaling Approach for Wind Turbines Blades Based on Stresses”, 2011 in further view of Choi et al., US 2014/0065467


Regarding Claim 19.
Jha, as taken in combination with Mai teaches: 
	A battery module, comprising:
	the final mono-frame of claim 1;  (Jha, § 3.2 teaches that the models are “fabricated” and provides pictures to show this, e.g. figures 3.2 and 3.3 wherein Mai § 5 teaches “The significant of the inner cavity” as “The tube must contain internal components...”, e.g. batteries – taken in combination, it would have been obvious to manufacture the hollow beam/mono-frame for containing components such as batteries)

Jha, as modified above does not explicitly teach:
	a plurality of battery cells accommodated in an inner space of the final mono-frame;
	and a sensing assembly assembled to both ends of the final mono-frame. 

Choi teaches:
	a plurality of battery cells accommodated in an inner space of the final mono-frame; (Choi, abstract, teaches “A battery pack includes a plurality of battery modules, each having at least one unit cell, a case for accommodating the unit cell and a bus bar electrically connected to the unit cell, and see figures 3-5 and see ¶ 646 ¶ 65 which teaches “Referring to FIGS. 3 to 5, each battery module 10 includes a battery cell 100, a bus bar 200, a case 300, an external terminal 311 and a voltage sensor 321. [0065] The battery cell 100 is formed by stacking unit 
	and a sensing assembly assembled to both ends of the final mono-frame. (Choi, as cited above, also see ¶ 77 which teaches in part: “The upper case 320 has sensor coupling units 320a at both sides thereof so that the voltage sensor 321 may be inserted therein.”)

    PNG
    media_image10.png
    1364
    868
    media_image10.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Jha, as modified above, on a system which optimizes the design of a hollow beam with “internal components” with the teachings from Choi on a similar structure [i.e., a box/cases that is rectangular in shape] that includes batteries and sensors. The motivation to combine would have been that Choi’s 

In addition, the KSR rationale of “simple substitution” also applies as per MPEP § 2143:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; The prior art of Mai, as taken in combination with Jha and Capponi, teaches in Mai § 5 that one reason to use a hollow beam is to house “internal components” such as “electrical components”, wherein the claimed device now recites an arrangement of batteries and sensors – this differs from Mai by the combination of both sensors and batteries
(2) a finding that the substituted components and their functions were known in the art;  -  Choi provides a simple substitution of components, i.e. a plurality of batteries cells in combination with the voltage sensors (e.g., figure 3 of Choi)
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; - a person of ordinary skill could have substituted the “internal components” of Mai § 5 with Choi’s internal components of the battery “case” (Choi, abstract) – this would have produced predicted results as this is merely placing specific components inside the hollow beam which “must contain internal components” as per Mai § 5.


Regarding Claim 20.
Jha, as taken in combination with Mai teaches: 
	A method of manufacturing a battery module, the method comprising:
	providing the final mono-frame according to claim 1; (Jha, § 3.2 teaches that the models are “fabricated” and provides pictures to show this, e.g. figures 3.2 and 3.3 wherein Mai § 5 teaches “The significant of the inner cavity” as “The tube must contain internal components...”, e.g. batteries – taken in combination, it would have been obvious to manufacture the hollow beam/mono-frame for containing components such as batteries)

Jha, as modified above does not explicitly teach:
	accommodating a plurality of battery cells in an inner space of the final mono-frame;(Choi, abstract, teaches “A battery pack includes a plurality of battery modules, each having at least one unit cell, a case for accommodating the unit cell and a bus bar electrically connected to the unit cell, and see figures 3-5 and see ¶ 646 ¶ 65 which teaches “Referring to FIGS. 3 to 5, each battery module 10 includes a battery cell 100, a bus bar 200, a case 300, an external terminal 311 and a voltage sensor 321. [0065] The battery cell 100 is formed by stacking unit modules 100A, 100B, 1 OOC, 1 OOD which are composed of at least one unit cells HOA, 110B and a cell cover 120 surrounding the unit cells HOA, 110B.” – it would have been obvious to use the hollow beam which has “internal [“electrical”] components”, e.g. batteries [Mai, § 5, as cited above] in a similar manner wherein the battery “cells” are assembled into a “case” [e.g., the hollow beam] and there is a “voltage sensor” # 321 at both ends assembled to the batteries in the “case”, also see ¶ 77 which teaches in part: “The upper case 320 has sensor 
	and assembling a sensing assembly to both ends of the final mono-frame.(Choi, as cited above, also see ¶ 77 which teaches in part: “The upper case 320 has sensor coupling units 320a at both sides thereof so that the voltage sensor 321 may be inserted therein.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Jha, as modified above, on a system which optimizes the design of a hollow beam with “internal components” with the teachings from Choi on a similar structure [i.e., a box/cases that is rectangular in shape] that includes batteries and sensors. The motivation to combine would have been that Choi’s integrated voltage sensors to detect the voltage for the batteries (¶ 77), which would have enabled the final module to give an indication of the “operating voltage” of the battery (¶ 6). 

In addition, the KSR rationale of “simple substitution” also applies as per MPEP § 2143:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; The prior art of Mai, as taken in combination with Jha and Capponi, teaches in Mai § 5 that one reason to use a hollow beam is to house “internal components” such as “electrical components”, wherein the claimed device now recites an arrangement of batteries and sensors – this differs from Mai by the combination of both sensors and batteries
(2) a finding that the substituted components and their functions were known in the art;  -  Choi provides a simple substitution of components, i.e. a plurality of batteries cells in combination with the voltage sensors (e.g., figure 3 of Choi)
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; - a person of ordinary skill could have substituted the “internal components” of Mai § 5 with Choi’s internal components of the battery “case” (Choi, abstract) – this would have produced predicted results as this is merely placing specific components inside the hollow beam which “must contain internal components” as per Mai § 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mai, “Experiment on box-section sandwich beams in three-point bending”, 2014 – this is another publication by Mai similar to the one relied upon above
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537.  The examiner can normally be reached on Monday to Friday, 8:30AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/D.A.H./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128